—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The employer’s president testified that at the time claimant was hired, he was told that he would "be instantly terminated” if he inaccurately reported a sales call or the result of a sales call. The president also testified that he fired claimant after claimant admitted to him that he falsified a report regarding his conversation with a customer. An employee’s violation of a company policy of which he is aware has been held to constitute misconduct (see, Matter of Green [Levine], 53 AD2d 782). On the record before us, there was substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant’s actions disqualified him from receiving unemployment insurance benefits due to misconduct (see, Matter of Maltezos [Levine], 51 AD2d 607). Although claimant denied falsifying the report or that he ever admitted to such, this raised questions of fact and credibility for the Board to resolve (see, Matter of Leuci [Levine], 51 AD2d 603). Claimant’s remaining contentions have been considered and rejected as being without merit.
Yesawich Jr., J. P., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.